Appellant, in his motion for a rehearing, earnestly contends that we erred in holding that the fourth count of the complaint and information charged an offense under Art. 805 P. C. It seems to be his contention that we placed an erroneous construction upon said statute. He undertakes to demonstrate the *Page 59 
correctness of his position by a recitation of the legislative history of the statute to show the legislative intent, and refers us to Chapter 75, p. 158, of the Acts of the 38th. Legis., 1923. An examination thereof reveals that motor vehicles were classified according to weight, and that registration fees gradually increased with the increase of the weight. Sec. 16b dealing with commercial vehicles also classified motor vehicles in a like manner, and registration fees were graduated according to weight, kind of tires, etc. Those with solid rubber tires were required to pay a higher fee than those with pneumatic tires, and those with steel tires had to pay a still higher fee. Why was this done? Evidently because those motor vehicles of less weight and those with pneumatic tires were less destructive in effect upon our highways than those of greater weight or those with solid or steel tires. Why should the State demand a greater fee from a person owning and operating a commercial motor vehicle equipped with solid tires than one with pneumatic tires, both being of the same weight? And why should the State demand a higher fee from heavier vehicles than lighter ones? Evidently because in such instances, the wear and tear on the highways is greater; the cost of maintenance greater. The primary Legislative objective was to protect the highways — not merely to collect more money.
Therefore when appellant falsely registered his commercial motor vehicle so that he might carry a greater weight than would have been permitted had he properly registered the same, he placed his vehicle in a different class than the one in which it rightfully belonged. Consequently, he violated the law as contained in Art. 805 P. C.
We have read appellant's motion with much interest. The arguments advanced are very plausible, but seem to be based on erroneous premises.
Believing that the proper disposition was made of the cause in our original opinion, the motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.